Citation Nr: 1009814	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO. 05-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residual burns to 
face, head, both arms, and stomach.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active military service from June 1941 to 
October 1945.  It appears that he served with the U.S. Army 
Air Corps/U.S. Army Air Forces.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
residual burns to face, head, both arms, and stomach, and for 
PTSD. He contends that he has PTSD and residuals of burns to 
his face, head, arms, and stomach incurred when a gas pump 
exploded while he was stationed in Ecuador in April or May 
1943. He states that he was initially treated at a base 
hospital in Salinas, Ecuador, and then transported by 
hospital ship to a rehabilitation center in Atlantic City. 
See March 2007 and January 2010 hearing transcripts.



The Veteran's service treatment and personnel records were 
not located and have been deemed destroyed by the 1973 fire 
at the St. Louis National Personnel Records Center. See 
January 2004 PIES entry and December 2006 letter from the RO 
to Senator Bill Nelson. 

As was noted in the Board's June 2007 remand, there is no 
indication that the Salinas base hospital records, the 
Atlantic City rehabilitation records, or any unit records 
were requested. The Board again notes that hospital clinical 
records are sometimes kept separately from service treatment 
records. Consequently, the Board remanded this matter in June 
2007 so that the RO could request a search of the records 
from the Salinas, Ecuador, base hospital, as well as the 
rehabilitation center in Atlantic City, New Jersey. 
Additionally, the RO was to contact the Joint Services 
Records Research Center (JSRRC) to verify the claimed 
stressor.

A review of the claims folder reveals that since the June 
2007 remand, the RO, by way of the Appeals Management Center, 
submitted one request for records from the Salinas Ecuador 
Air Base Hospital, and one request for sick/morning reports 
from the 135th AAF Base Unit, as well as a request noted as 
"And <<135TH AAF BASE UNIT>>, <<06/19/0941>>, 
<<10/24/1945>>, <<WHILE REFUELING AIRCRAFT>>."  These 
requests were made in August 2008, but no response received. 
There is no evidence of a follow up attempt to any of the 
requests. Also, there is no evidence of any attempt to verify 
the incident that makes up the crux of the Veteran's claim 
from JSRRC. And, the record is devoid of evidence showing 
that the RO requested evidence from the rehabilitation center 
in Atlantic City, New Jersey, through which the Veteran 
received treatment during active duty, following the 
purported explosion. These are all resources under Federal 
government control, thus falling under the 38 C.F.R. 
§ 3.159(c)(2) duty to assist, which requires as many attempts 
as are necessary to obtain information. Thus, VA has failed 
in this duty, as well as failed to comply with the June 2007 
remand orders. If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board 
regrets the delay, another remand is required. See Stegall v. 
West, 11 Vet. App. 268 (1998).

Also, the Veteran, in September 2008, submitted VA Forms 21-
4142 with regard to private treatment facilities through 
which the Veteran sought treatment for alcoholism. Under 
38 C.F.R. § 3.159(c)(1), VA has a duty to assist the Veteran 
in obtaining relevant private treatment records. In this 
case, VA has essentially ignored the Veteran's efforts to 
assist in obtaining these records. This matter must be 
remanded so that VA can adequately meet its duty to assist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Attempt to verify the Veteran's 
reported in-service burns. Contact JSRRC 
(or other appropriate source) to determine 
if unit records show a change in status in 
May or June 1943 (initial injury) or 
November 1943 (transfer through Panama to 
hospital ship to Atlantic City 
rehabilitation center). The Veteran was 
assigned to either the 48th Base 
Headquarters and Air Base Squadron, or 
Headquarters and Headquarters Squadron, 
47th Service Group, U.S. Army Air Base, 
APO 661 (Salinas, Ecuador). If additional 
information is needed for verification, 
the Veteran should be asked to provide it. 
If verification cannot be done, that fact 
should be documented in the record.

2. Attempt to obtain treatment records 
from any Federal source identified by the 
Veteran, as well as all private facilities 
for which the Veteran submitted a fully 
executed Authorization. If negative 
responses are received, that fact should 
be documented in the record.



3. If the in-service incident is verified, 
schedule the Veteran for VA mental 
examination. The examiner should review 
the claims folder and examine the Veteran, 
then provide an opinion as to whether the 
Veteran currently has PTSD or any other 
mental disability, and whether the 
stressor identified by the Veteran is the 
cause of his disability. A rationale for 
each opinion expressed must be provided. 
The claims file must be made available to 
the examiner in conjunction with the 
examination, and he or she should 
acknowledge such review in the report.

4. If the in-service incident is verified, 
schedule the Veteran for VA skin 
examination. The examiner should identify 
any burn residuals currently experienced 
by the Veteran as a result of the in-
service incident. A rationale for each 
opinion expressed must be provided. The 
claims file must be made available to the 
examiner in conjunction with the 
examination, and he or she should 
acknowledge such review in the report.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



